ilNAL
                               NO.     PD-1322-15



                                      IN     THE

                  COURT        OF      CRIMINAL         APPEALS

                                AUSTIN.         TEXAS



                                                                   COURT OF CRIMINAL APPEALS
                               ISAAC        GONZALEZ,
                                     Petitioner,                        DEC 09 2015

                                           V.

                         THE     STATE          OF   TEXAS,
                                     Respondent.



      On Appeal From The Thriteenth District Court of Appeals
                         Appeal No. 13-15-0034-CR
                 at Corpus Christi - Edinburg, Texas



                           ISAAC           GONZALEZ'S

             PETITION          FOR     DISCRETIONARY          REVIEW



        FILED IW
COURT OF CRIMINAL APPEALS
      DEC 11 2015                                    Isaac tox****** * 1809453
                                                     French M. Robertson Unit
                                                        12071 F.M. 3522
    Abel Acosta, Clerk                                  Abilene, Texas 79601
                                                           (325) 548-9035
                                                        Petitioner, Pro Se
                          TABLE    OF      CONTENTS;


INDEX OF AUTHORITIES....          ....                                      ii

STATEMENT REGARDING ORAL ARGUMENT..                                        iii

STATEMENT REGARDING LIBERAL SCRUTINY                                       iii

STATEMENT OF THE CASE                                                      iii

PROCEDURAL HISTORY.                                                        iii

ISSUE PRESENTED FOR REVIEW                                                   1

STATEMENT OF FACTS                                                           1

ARGUMENT:

ISSUE ONE - The Court of Appeals for the Thirteenth District of Texas
             erred in dismissing Petitioner's appeal from the denial
             of his Motion for Appointment of Counsel for Habeas Corpus,
             where said dismissal was not based on the facts of Petiti
             oner's appeal, but rather that of another, unrelated Appe
             llant                                                           3

AUTHORITY FOR APPOINTMENT OF COUNSEL                                         3

SUBSTANTIAL CLAIMS OF INEFFECTIVE ASSISTANCE OF COUNSEL                      5

GUIDANCE OF OUR FOREFATHERS                                                  5

STATEMENT OF INDIGENCE...                                                    6

CONCLUSION                                                                   6

PRAYER                                                                       6

INMATE DECLARATION                                                           7

CERTIFICATE OF SERVICE.                                                      7

APPENDIX.                                                                  END




                                     -l-
                         INDEX    OF      AUTHORITIES;

Federal Cases;

• Brown v. Allen, 344 U.S. 445 (1953)                                iii
'Bushv. U.S., 823 F.2d 909 (5th Cir. 1987)                           iii
• Ex parte Millingan, 71 U.S. (4 Wall.) 2 (1866)                        5
• Haines v. Kerner, 404 U.S. 519-520 (1972)                          iii
• Ibarra, 723 F.3d 599 (5th Cir. 2013)                                  5
• Irvin v. Dowd, 366 U.S. 717 (1961)                                    5
• Martinez v. Ryan, 566 U.S. 1 (2012)                               4, 5
• Moore v. Dempsey, 261 U.S. 86 (1923)                                  5
• Trevino v. Thaler, 133 S. Ct. 1911 (2013)                              5


State Cases:

• Beard v. State. 243 S.W.3d 783 (Tex.App.-Amarillo 2007)               4
• Ex parte Rieck, 144 S.W.3d 510 (Tex.Crim.App. 2004)                   4
• Spigener v. Wallis, 80 S.W.3d 174 (Tex.App.-Waco 2002)                4
• Talbort v. Gibson, 67 S.W.3d 568 (Tex.App.-Waco 2001)                 4
• Traveler's Indoor co. v. Mayfield, 923 S.W.2d 590 (Tex. 1996)         4

Statutes and Rules:

• Texas Code of Criminal Procedure, Article 1.051                 iii,l,3
• Texas Code of Criminal Procedure, Article 11.074                      3




                                        -ii-
                   STATEMENT    REGARDING            ORAL     ARGUMENT:

         The Petitioner is an inmate in the Texas Department of Criminal Justice
and thus is not eligible to present any oral argument before the Court; there
fore, if the Court grants Discretionary Review and recognizes any issue as
needing oral argument, Petitioner hereby requests the Court appoint counsel
to represent him in such proceedings.


                 STATEMENT     REGARDING            LIBERAL    SCRUTINY:

       Petitioner is a layman of the law, unskilled and without experience in
the drafting of legal papers; therefore, he is entitled to a review that comes
under a less stringent standard than those formal proceedings submitted by an
artful and skilled practitioner of the law; and thus, his litigation should be
construed liberally under Haines v. Kerner, 404 U.S. 519-520 (1972); Brown v.
Allen, 344 U.S. 445, 502 (1953); and Bush v. U.S., 823 F.2d 909, 910 (5th Cir.
1987).


                          STATEMENT    OF           THE     CASE:

       This is an appeal from the erroneous denial of Petitioner's motion for
appointment of counsel for habeas corpus, under Texas Fair Defense Act, Art.
1.051 V.A.C.C.P., as well as the Court of Appeals erroneous dismissal of the
appeal in this matter.


                             PROCEDURAL             HISTORY:

         In a trial before a jury, Defendant was convicted of Aggravated Sexual
Assault and two counts of Indecency with a Child, on August 22, 2012. On Sept
ember 6, 2015, Defendant was sentenced to LIFE in the Texas Department of Cri
minal Justice for the Aggravated Sexual Assault, and 15 years in the Texas
Department of Criminal Justice for each count of Indecency with a Child. The
original Notice of Appeal was filed on September 14, 2012. The appeal was per
fected and filed with the 13th Court of Appeals, who affirmed the convictions
on August 8, 2013. A Petition for Discretionary Review was then filed with
this Honorable Court on November 8, 2013; and said petition was refused on
January 15, 2014. On June 12, 2015, Petitioner filed a DEFENDANT'S MOTION FOR
APPOINTMENT OF COUNSEL FOR HABEAS CORPUS, UNDER TEXAS FAIR DEFENSE ACT, ART.
1.051 V.A.C.C.P., along with a DECLARATION OF INABILITY TO PAY COST. The trial
court subsequently denied said motion on June 19, 2015, although the Order is
                                        »   *   •

                                       -in-
general and non-specific as to why said motion is denied. On July 15, 2015,
Petitioner filed his Notice of Appeal to said denial, as well as another Decl
aration of Inability to Pay Cost, Request for Designation of Court Reporter's
Record, and Request for Designation of Clerk's Record. On July 28, 2015, Peti
tioner received a letter from the 13th Court of Appeals, dated July 24, 2015,
stating that "it appears that the appeal has not been timely perfected." Upon
receipt of that letter and on the same day of such reception, Petitioner sent
a letter back to the Court notifying it that everything had been timely filed.
On August 6, 2015, Petitioner received another letter from the 13th Court of
Appeals, this time notifying him that there had been a defect in the previous
letter, and it now "appears that there is no final, appealable order." Petiti
oner was instructed to correct this defect within ten (10) days from the rece
ipt of that letter. Petitioner did not respond to such letter, because he is
not sure how there is no appealable order, when he is in possession of the
trial court's ORDER DENYING DEFENDANT'S REQUEST FOR APPOINTMENT OF COUNSEL.
Due to Petitioner's inability to correct the defect that the Court alleged,
since there was no defect, Petitioner's appeal was dismissed for "Want of ,.•&,-
Jurisdiction" on September 3, 2015. With the only remedy being to seek relief
from this Honorable Court, Petitioner filed a Motion for Extension of Time to
File Petition for Discretionary Review on September 29, 2015. Said request was
granted and the deadline was extended to December 4, 2015. In accordance with
the "prison mailbox rule," this Petition is hereby timely filed.




                   LThis   space   intentionally   left blank]




                                       iv.
                    ISSUE   PRESENTED         FOR    REVIEW:


1.   The Court of Appeals for the Thirteenth District of Texas erred in dismis
     sing Petitioner's appeal from the denial of his Motion for Appointment of
     Counsel for Habeas Corpus, where said dismissal was not based on the facts
     of Petitioner's appeal, but rather that of another, unrelated Appellant.



                            STATEMENT     OF        FACTS:

        On June 12, 2015, Petitioner filed a Motion For Appointment of Counsel
For Habeas Corpus, Under Texas Fair Defense Act, Article 1.051 V.A.C.C.P., as
well as a Declaration of Inability to Pay Cost, in support of his need for the
appointment of counsel, as he is unable to afford to retain such counsel. On
June 19, 2015, the trial court denied Petitioner's motion, in a general denial
that was non-specific as to why it was being denied. Petitioner timely filed
his Notice of Appeal on July 15, 2015, along with the other necessary motions
to pursue appeal; such as Request for Designation of Court Reporter's Record
and Request for Designation of Clerk's Record.

        On July 28, 2015, Petitioner received a letter from the Thirteenth Cou
rt of Appeals, dated July 24, 2015, stating that "it appears that the appeal
has not been timely perfected." Upon receving that letter, Petitioner sent a
back to the Court of Appeals, letting them know that everything had in fact
been timely filed up to that point. On August 6, 2015, Petitioner received
another letter from the Thirteenth Court of Appeals, this time claiming that
it now "appears that there is no final, appealable order." Said letter further
stated that if the defect was not corrected within ten days of the receipt to
that letter, the appeal would be dismissed for want of jurisdiction. Since
Petitioner is in possession of the trial court's order denying his motion, he
waited for such dismissal, so that he could file this petition, in hopes of
 correcting the errors of the Court of Appeals, as well as the trial court.

        On September 3, 2015, the Thriteenth Court of Appeals dismissed the
appeal for "Want of Jurisdiction." Petitioner thereby sought an extension of
time from this Honorable Court to file this Petition for Discretionary Review,
which was granted on October 8, 2015, extending the deadline to December 4,
2015.



                                        -1-
       In the opinion issued by the Thirteenth Court of Appeals, the Court
stated that Petitioner "attempts to appeal the May 20, 2015 decision of the
Texas Court of Criminal Appeals' denying his petition for writ of habeas corp
us under article 11.07 of the Texas Code of Criminal Procedure in cause number
WR-64,680-03. Specifically, the Court of Criminal Appeals "denied without wri
tten order the application for writ of habeas corpus on the findings of the
trial court without a hearing." (See attached EXHIBIT A, pgs. 1-2).
       As stated above, Petitioner is appealing the denial of his Motion for
Appointment of Counsel for Habeas Corpus, not an 11.07 - Writ of Habeas Corpus.
As this Honorable Court's records will show, Petitioner has not yet filed an
application for Writ of Habeas Corpus - 11.07. the Court will also notice that
the writ number WR-64,680-03, cited in the Court of Appeals opinion, does not
belong to Petitioner, but rather a Phillip Bernard Jackson.
       Petitioner's appeal has obviously been dismissed in error, and should
be remanded back to the Court of Appeals for further proceedings, if not back
to the trial court with an order to appoint counsel.




                   L This Space Intentionally Left Blank j




                                     -2-
                         ISSUE    ONE - (restated):


       The COurt of Appeals for the Thirteenth Distrcit of Texas erred in
dismissing Petitioner's appeal from the denial of his Motion for Appointment
of Counsel for Habeas Corpus, where said dismissal was not based on the facts
of Petitioenr's appeal, but rather that of another, unrelated Appellant.


       To be straight forward and to the point, what this case amounts to is a
terrible confusion on the part of the Thirteenth Court of Appeals of Texas.
They have obviously gotten Petitioner's appeal mixed up with that of another
appellant; specifically that of a Phillip Bernard Jackson. Petitioner is not
sure how a Court of that magnitude would make such a tremendous error, but
perhaps as humans we are all capable of making mistakes.

       As stated above in the Statement of Facts, the Thirteenth Court of App
eals dismissed Petitioner's appeal for "Want of Jurisdiction." The Court of
Appeals claimed that Petitioner was appealing the denial of his petition for a
writ of habeas corpus. With that false understanding and error on the part of
the Court of Appeals, Petitioner would agree that said court would not have an
allowable jurisdiction to hear such an appeal. Petitioner understands that you
would not appeal a higher court's decision to a lower court. That simply would
not make any sense, and that is not what Petitioner has done.

       Petitioner is attempting to appeal the denial by the trial court of his
Motion for Appointment of Counsel for Habeas Corpus, under Texas Fair Defense
Act, Article 1.051, V.A.C.C.P.; even more applicable by the recent enactment
of Article 11.074.

       The reinstatement of Petitioner's appeal should be a given in this case,
considering the fact that the Court of Appeals erred in dismissing it in the
first place. However, Petitioner further requests this Honorable Court to take
JUDICIAL NOTICE of Petitioner's right to the appointment of counsel for habeas
corpus, in this case, where Petitioner has substantial claims of ineffective
assistance of counsel at trial.


              AUTHORITY     FOR   APPOINTMENT    OF   COUNSEL:

      The trial court is authorized by Article 1.051(d)(3), Texas Code of
Criminal Procedure, to appoint an attorney to represent the Petitioner in this
                                     -3-
matter, if he is indigent and the Court concludes the interests of justice
require representation. TEX.CODE CRIM.PROC.ANN., Art. 1.051(d)(3)(Vernon's
2014). See Beard v. State, 243 S.W.3d 783, 786 n.3 (Tex.App.-Amarillo 2007).
       Section 24. 016 of the Texas Government Code also authorizes the trial
court to appoint counsel to represent an indigent civil litigant in exception
al cases in which the public and private interests at stake are such that the
administration of justice may be best served by the appointment. TEX.GOV'T COD
ANN., Sec. 24.016 (Vernon's 2014). See Traveler's Indoor Co. v. Mayfield. 923
S.W.2d 590, 593 (Tex. 1996); Spigener v. Wallis, 80 S.W.3d 174, 183 (Tex.App.-
Waco 2002). See also Talbort v. Gibson, 67 S.W.3d 368, 372 (Tex.App. - Waco
2001)(incarceration of indigent "primary exceptional factor" warranting appoi
ntment of counsel due to fact that incarceration creates significant limitati
on upon litigant's ability to conduct adequate investigation and obtain evide
nce supporting his claim); and Ex parte Rieck, 144 S.W.3d 510, 515-516 (Tex.
Crim.App. 2004)(habeas corpus proceedings, including those seeking relief from
confinement in criminal justice system generally considered to be "civil" in
nature).

       Recent decisions by the United States Supreme Court indicate that the
interests of justice warrant the appointment of counsel in this case, by the
trial court, for the purpose of representing Petitioner in meaningfully seeki
ng initial collateral review and adjudication on the merits of his substantial
claims of ineffective assistance of trial counsel.

       In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme Court held that a
"procedural bar" by default would not prevent a federal court from hearing a
substantial claim of ineffective assistance of trial counsel if, in the State
initial review collateral proceeding, there was no counsel or counsel in the
proceeding was ineffective. The Court explained that, because initial review
in a collateral proceeding of a prisoner's ineffective assistance of trial
counsel claim is in many ways the equivalent of his Direct Appeal as to that
claim, if ten State does not appoint an attorney to assist the indigent priso
ner in the initial review collateral proceeding, he is denied fair process and
the opportunity to comply with the State's procedures and obtain an adjudicat
ion on the merits of his claim, similar to instances in which no attorney is
appointed to pursue the Direct Appeal or in which the attorney appointed to
pursue Direct Appeal is ineffective.


                                       -4-
       Subsequent to the Martinez decision, the Supreme Court decided a Texas
case similar to that of Martinez with the same results. See Trevlno v. Thaler,
133 S. Ct. 1911 (2013). In Trevino, the Supreme Court concluded that where, as
in Texas, the state procedural framework, by reason of its design and operati
on, makes it highly unlikely in a typical case that a defendant will have a
meaningful opportunity to raise a claim of ineffective assistance of trial
counsel on Direct Appeal, the Court holding in Martinez applies. See also
Ibarra, 723 F.3d 599 (5th Cir. 2013).


          SUBSTANTIAL    CLAIMS    OF     INEFFECTIVE     ASSISATNCE

                 OF    COUNSEL    EXTANT      IN   THIS   CASE:

       Substantial claims of ineffective assistance of counsel exist in this
case based on, but not limited to, the following errors/omissions by trial
counsel and appellate counsel:

• Failure to object to admittance of video interview of involuntary statements.
• Failure to call exculpatory witnesses, as defendant rewuested.

• Failure to object to use of State's evidence that was not timely provided to
  the defense.

• Calling witness who had nothing probative to offer, but whose testimony was
  damaging to the defense.
• Failure to object to prosecutorial misconduct of vouching and bolstering the
  credibility of witness (victim) in closing argument.
• Failure to object to sentence imposed as excessive and disproportionate.
• Failure to raise viable and/or preserved issues on Direct Appeal.

                      GUIDANCE    OF    OUR   FOREFATHERS:

       Petitioner hereby respectfully requests this Honorable Court to be min
dful that the paramount focus in this particular judicial matter "is not the
LDefendant'sj innocence or guilt, but solely whether Lhis] constitutional rig
hts have been preserved." Accord Moore v. Dempsey, 261 U.S. 86, 87-88 (1923);
see also Irvin v. Dowd, 366 U.S. 717, 722 (1961)(habeas corpus relief availab
le to redress due process violations "regardless of the heinousness of the
crime [and] the apparent guilt of the offender"); Ex parte Millingan, 71 U.S.
(4 Wall.) 2, 118-19 (1866)("U3t is the birth-right of every American citizen

                                        -5-
when charged with a crime, to be tried and punished according to the law. The
power of punishment is alone through the means which the laws have provided
for that purpose, and if they are ineffectual, there is an immunity from puni
shment, no matter how great an offender an individual may be, or how much his
crime may have shocked the sense of the country, or endangered its safety. By
the protection of the law, human rights are secured; withdraw that protection,
and they are at the mercy of wicked rulers, or the clamours of an excited peo
ple.").


                            DEFENDANT    IS     INDIGENT:

          Defendant continues to be indigent and unable to retain the services of
a licensed attorney, to represent him in pursuit of appellate review of his
substantial claims of ineffective assistance of trial counsel.


                                   CONCLUSION:

          It is quite obvious that Petitioner's appeal from the denial of his
Motion for Appointment of Counsel for Habeas Corpus was dismissed in error. It
is apparent that the Thirteenth Court of Appeals of Texas mistakenly confused
Petitioner's appeal with that of another appellant, thereby finding that it
did not have jurisdiction to hear Petitioner's appeal. Such a finding was in
error and must be corrected, as the interests of justice require such.


                                      PRAYER:

       WHEREFORE, PREMISES CONSIDERED, Petitioner asserts that the Court of
Appeals for the Thirteenth District of Texas erred in dismissing his apeal of
the denail of his Motion for Appointment of Counsel for Habeas Corpus. Petiti
oner prays this Honorable Court will GRANT discretionary review and find that
the Court of Appeals erred.

          Petitioner further prays this Honorable Court will take judicial notice
of his right to be appointed counsel for habeas corpus, and order the trial
court to appoint counsel to assist him in pursuing his substantial claims of
ineffective assistance of trial counsel.

          In the very least, Petitioner prays this Honorable Court will order the
Court of Appeals for the Thirteenth District Court of Appeals to reinstate his
appeal from the trial court's denial of his Motion for Appointmant of Counsel
                                        -6-
for Habeas Corpus.

       Petitioner prays for general relief and any other relief which he may
be entitled/given.

                                INMATE     DECLARATION:

       I, Isaac Gonzalez, TDCJ # 1809453, being presently incarcerated at the
French M. Robertson Unit of the Texas Department of Criminal Justice in Jones
County, Texas; do hereby verify and declare under penalty of perjury that ALL
statements and other references made within this PETITION are both true and
correct, as well as offered in good faith.
    [Tex.Civ.Prac.& Rem.Code § 132.001-003 et seq./Title 28 U.S.C. § 1746]
      (A signed/dated copy of this raiuON shall have the sane validity as its original)
    SIGNED AND EXECUTED on this the 3rd day of December, 2015.

                                                       RESPECTFULLY     SUBMITTED,



                                                          Petitioner,
                                                       Isaac Gonzalez # 1809453
                                                       French M. Robertson Unit
                                                          12071 F.M. 3522
                                                        Abilene, Texas 79601
                                                            (325) 548-9035

                              CERTIFICATE     OF     SERVCIE:
       The above signer hereby certifies that a true and correct copy of the
foregoing ISAAC GONZALEZ'S PETITION FOR DISCRETIONARY REVIEW has been forward
ed to ALL parties in this matter, via 1st Class U.S. Mail, Postage Pre-paid,
deposited in the outgoing prison mailbox on this the 3rd day of December, 2015;
addressed to:

• Abel Acosta, Clerk                        • Stephen B. Tyler, Dist. Attorney
 Texas Court of Criminal Appeals                 Victoria County, Texas
 P.O. Box 12308                                  205 N. Bridge St., Suite 301
 Capitol Station                                 Victoria, Texas 77901
 Austin, Texas 78711
                                                                                          c

• Attorney General of Texas
 (State Prosecuting Attonrey)
 P.O. Box     12017
 Austin, Texas        78711

IG/awr-File




                                           -7-
       APPENDIX

   - EXHIBIT   A   -
 Memorandum Opinion
13th Court of Appeals
 No.   13-15-00334-CR
 September 3, 2015
       (3 pages)
-J




                                NUMBER 13-15-00334-CR


                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


     ISAAC GONZALEZ,                                                      APPELLANT,



     THE STATE OF TEXAS,                                                    APPELLEE.



                        On Appeal from the 24th District Court
                             of Victoria County, Texas.


                             MEMORANDUM OPINION

                  Before Justices Rodriguez, Garza, and Longoria
                           Memorandum Opinion Per Curiam

           Appellant, Isaac Gonzalez, proceeding pro se, attempts to appeal the May 20,

     2015 decision of the Texas Court of Criminal Appeals' denying his petition for writ of

     habeas corpus under article 11.07 of the Texas Code of Criminal Procedure in cause

     number WR-64,680-03.     Specifically, the Court of Criminal Appeals "denied without
written order the application for writ of habeas corpus on the findings of the trial court

without a hearing."

       On August 3, 2015, the Clerk of this Court notified appellant that it appeared that

the order from which the appeal was taken was not an appealable order, and requested

correction of this defect within ten days or the appeal would be dismissed. Appellant has

failed to respond to the Court's directive.

       As a general rule, an appeal in a criminal case may be taken only from a judgment

of conviction. See Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961).

However, there are certain narrow exceptions.        Wright v. State, 969 S.W.2d 588, 589

(Tex. App.—Dallas 1998, no pet.) (listing exceptions). The order appellant complains of

is not a judgment of conviction nor does it fall within any exception to the general rule.

See id. Moreover, this court has no jurisdiction in criminal law matters pertaining to

habeas corpus proceedings seeking relief from final felony convictions. See Tex. Code

Crim. Proc. Ann. art. 11.07 § 3 (West, Westlaw through Ch. 46 2015 R.S.).

       The Court, having examined and fully considered the documents on file and

appellant's failure to respond to this Court's notice, is of the opinion that the appeal should

be dismissed for want of jurisdiction. Accordingly, the appeal is hereby DISMISSED

FOR WANT OF JURISDICTION.            Pending motions, if any, are likewise DISMISSED.

                                                                 PER CURIAM


Do not publish,
Tex. R. App. P. 47.2(b).

Delivered and filed the 3rd
day of September, 2015.
                    THE THIRTEENTH COURT OF APPEALS


                                    13-15-00334-CR



                                    Isaac Gonzalez
                                           v.

                                  The State of Texas



                                  On Appeal from the
                     24th District Court of Victoria County, Texas
                            Trial Cause No. 12-3-26,449-A


                                     JUDGMENT


       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion.

      We further order this decision certified below for observance.

September 3, 2015
                APPENDIX

           -    EXHIBIT    B   -

               DOCKET SHEET
      Case No. WR-64,680-03
Shows Wrong Facts Applied To This Case
                 (1 Page)
Court of Criminal Appeals                                                                           Docket Sheet
                                                                                        Case Number: WR-64,680-03
                                                                                       Date Filed: 04/16/2015              2:55PM

Style: Applicant JACKSON, PHILLIP



 Original Proceeding:           No

    Case Description:           11.07 HC

                                Punishment: 12 YEARS; $110 COURT COSTS                BondAmount:                      In Jail: False

 Trial Court Information

 County                    Court Name        Case#               Judge                         Court Reporter
 Nueces                  105th District       00-CR-2318-D
                       ; Court

 COA Information

 COA Case Number                 Published Cite                  COAJudge              Disposition Code
 13-03-000495-CR

 Events and Opinions

 Event Date   Stage              Event            i Event         ;Disposition   :Grouping          : Order         Submis
                                                  fDescription                                      |Type           sion

 09/24/2015 IHABEAS              MISC             •WRIT                          ']
                                                                                                                ,
              CORPUS REC DOCUMENT
              '-1107-HC          RECD
 05/20/2015    HABEAS           ACTION            WRIT            HCRDEN/NH                          HCDEN
              CORPUS REC TAKEN                                    EAR                                W/O ORD
              -1107-HC                                                                               ONTC
                                                                                                     FIND W/O
                                                                                                     HRG

 04/22/2015   HABEAS     WRIT
              CORPUS REC SUBMITTED
              I- 1107-HC
 04/16/2015 jHABEAS             'WRIT             WRIT
              ]CORPUS REC ^RECEIVED
              ;- 1107-HC




 Report Prepared on: 10/6/2015 2:32:40 PM                                             1 of 1
Isaac Gonzalez # 1809453
French M. Robertson Unit
12071 F.M. 3522
Abilene, Texas   79601
                                                                           P|\/|
                            DEC ^ 7                                     DEC        7
                            ; 2015                                      I 20] f;
                                                                                       £.:.»:'-•V^wMjji^i^S^l'filasSii^
                 i!!^
                                     ABEL   ACOSTA,   CLERK
                           TEXAS   COURT    OF    CRIMINAL    APPEALS
                                       P.O. BOX     12308
                                       CAPITOL    STATION
                                        AUSTIN,    TEXAS
                                                        78711